Citation Nr: 1534614	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  13-14 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to April 29, 2014, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD) with dysthymia.

2.  Entitlement to an effective date earlier than April 29, 2014, for the grant of a total disability evaluation based on individual unemployability by reason of service connection disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Mary Anne Royle


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 1950 to October 1953.

This case is before the Board of Veterans' Appeals (Board) on an appeal from August 2012 and May 2014 rating decisions issued by the Portland Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The earlier effective date issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to April 29, 2014, the Veteran's PTSD with dysthymia was manifested by no more than occupational and social impairment with reduced reliability and productivity.  Symptoms such as neglect of personal appearance and hygiene; suicidal ideation, and near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, or symptoms of such severity, frequency, and duration as to equate to occupational impairment with deficiencies in most areas were not shown.

2.  For the period beginning April 29, 2014, the Veteran's PTSD with dysthymia has been manifested by no more than deficiencies in most areas, such as work, family relations, or mood.  Symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name or symptoms of such severity, frequency, and duration as to equate to total social and occupational impairment have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent prior to April 29, 2014, and in excess of 70 percent thereafter for PTSD with dysthymia are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Regarding the claim for increased rating decided herein, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in July 2012 (prior to the initial adjudication of the claim in August 2012) of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  This letter accordingly addressed all notice elements.  Nothing more was required. 

VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA obtained the Veteran's STRs.  Also on file are pertinent post-service treatment records.  The Veteran has not identified any outstanding evidence that has not otherwise been obtained.

The Veteran was afforded VA examinations in 2012, 2013 and 2014.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations are adequate for adjudication purposes, as they are comprehensive and adequately address the Veteran's symptomatology.  Due consideration was given to the Veteran's personal complaints and the findings made on physical examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general rating formula, a 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrants a 70 percent rating.  Id. 

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent rating.  Id. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 


	(CONTINUED ON NEXT PAGE)


Prior to April 29, 2014

The Veteran submitted his claim for an increased rating in April 2012.  For the period prior to April 29, 2014, PTSD with dysthymia is evaluated as 50 percent disabling.

A July 2012 VA PTSD Disability Benefits Questionnaire (DBQ) report notes that the Veteran reported having no close friends, no significant relationship with a female for 30 years, and no contact with family (most of whom are dead).  His last hospitalization for PTSD was in 2009.  He complained of flashback, nightmares, problems sleeping and increased alcohol consumption.  The Veteran reported symptoms of: depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss (such as forgetting names, directions, or recent events); disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that there were no symptoms of suicidal ideation, obsessional rituals, panic attacks, near-continuous panic or depression, speech abnormalities, impaired impulse control, spacial disorientation, delusions, hallucinations, neglect of personal appearance or hygiene, or persistent danger of hurting self or others.  The examiner opined that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  The examiner noted the presence of some memory impairment, but stated that it was not clear if this was due to the Veteran's age, his PTSD, his depression, or his increasing alcohol consumption for the last 10 years.  The examiner assigned a GAF score of 45 and found the Veteran capable of managing his financial affairs.

A November 2012 VA outpatient treatment record notes that the Veteran was seen to re-engage in mental health care.  He reported that he used to enjoy going ballroom dancing until the transmission on his car went out (2 or 3 years ago).  Since that time he has become increasingly more socially isolated.  Instead, he spent more time on his computer.  On examination, he denied current suicidal ideation or plan, feeling of hopelessness, or homicidal ideation.  He was neatly dressed and well groomed.  Speech was clear.  His mood was depressed and his affect was constricted.  He reported frustration about his lack of finances.   A February 2013 Mental Health Medication Management note states that the Veteran described his mood as relatively stable.  He did not endorse symptoms of depression, but rather felt "frustrated" because he was unable to afford car repairs.  See VVA.

A December 2013 VA PTSD DBQ report notes that the Veteran reported the same PTSD symptoms he noted in July 2012; he denied any period of symptom remission.  He also stated that his depression was worse.  The Veteran reported living alone for the last 3-4 years.  In terms of activities, the Veteran reported that he spent time on the computer looking for jobs.  He had at least two websites where he was trying to raise money from investors related to an invention and the wine business.  He spent "a lot of time" submitting job applications.  He liked to listen to music (he had a radio show in the past) and he enjoyed watching the news or a movie at times.  He reported that he used to have friends, but many of his friends have passed away.  He belonged to a group of professionals that meet once a week, but he had not recently attended the meetings (he would like to attend, but he does not know where the group is meeting).  On examination, the examiner noted the presence of following symptoms: depressed mood; anxiety; mild memory loss, such as forgetting names, directions or recent events; flattened affect; speech intermittently illogical, obscure, or irrelevant; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships .  The Veteran denied any suicidal or homicidal ideation.  The examiner stated that the Veteran's service-connected psychiatric disability was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

Based on the above, the Board finds that a disability rating in excess of 50 percent for the Veteran's service-connected psychiatric disability is not warranted at any time during the period prior to April 29, 2014.  This conclusion is based on the Board's finding that at no point during this appeal did the severity of the Veteran's disability most closely approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

With respect to the criteria for the next higher (70 percent) rating, some fleeting, passive suicidal ideation and speech deficiencies are noted in the medical evidence of record. This evidence does not demonstrate obsessional rituals which interfere with routine activities; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  The evidence shows that while the Veteran is socially isolated, this is apparently due to the death of most of his friends and the inability to repair his car.  While he is not working, he is actively seeking work and investors online.  The Board finds that the one off-handed mention of suicide with no plan and the occasional speech deficiencies do not produce deficiencies in most areas. 

The record does not suggest that the Veteran has had problems with judgment or thinking.  While there may be some deficiency in mood caused by his psychiatric disabilities, the symptom of depression on which this conclusion is based is not of the frequency, severity, or duration to equate to the 70 percent rating criteria. 

There have been no findings of poor hygiene or lack of impulse control.  The absence of these symptoms is not outcome determinative.  However, the Veteran simply presents no other evidence that other symptoms of similar severity, frequency, and duration have been demonstrated.  See Vasquez-Claudio, supra.  The Board thus finds that the evidence of record does not support the assignment of a disability rating of 70 percent.

In reaching this conclusion, the Board has also considered that the July 2012 VA examiner assigned the Veteran a GAF score of 45, indicating serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Virtually no description of symptoms specific to the Veteran and reflective of serious symptoms appears in these treatment records, thus giving the Board no basis to rely upon this GAF score in determining an appropriate disability rating.  In other words, the GAF score as listed in July 2012 is not supported by the qualitative descriptions of the Veteran's symptomatology as discussed above.  Therefore, despite the assignment of a GAF score as low as 45, the Board finds that entitlement to a 70 percent evaluation is not warranted.

For all the foregoing reasons, the Veteran's claim for a rating in excess of 50 percent prior to April 29, 2014, must be denied.  See Hart, supra.

Beginning April 29, 2014

For the period beginning April 29, 2014, PTSD with dysthymia is evaluated as 70 percent disabling.

An April 29, 2014, VA examination report notes the Veteran's complaints that his psychiatric symptoms had increased in the months since his last VA examination.  He complained of depression, increased need for sleep, feelings of guilt and worthlessness.  He reported fleeting thoughts of suicide in the past but denied current suicidal ideation.  He reported living alone.  He spent his days looking out the window and watching television.  He no longer submitted job applications and had given up trying to raise money for his investment ideas.  All his friends were deceased; he was estranged from all his family members.  On examination, the examiner reported the following symptoms: depressed mood; anxiety; mild memory loss (such as forgetting names, directions, or recent events); flattened affect; speech intermittently illogical, obscure, or irrelevant; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; and suicidal ideation.  The Veteran's memory showed some deficits (forgetting the names of some of his medication).  He was casually dressed.  The examiner found the Veteran to have occupational and social: impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

A November 2014 VA outpatient treatment record notes that the Veteran reported increased feelings of depression and anxiety/PTSD.  He related struggling with feelings of regret over 'stupid decisions' he feels he made in the past, feelings of guilt, decreased participation in activities.  The examiner assigned a GAF score of 45.

In an April 2015 letter, Dr. J.M. stated that he reviewed the claims file and interviewed the Veteran.  He opined that the veteran's service-connected psychiatric disability imposed "very severe limitations of occupational and social functioning" on the Veteran since July 2009.  Dr. J.M. cited to extensive evidence pre-dating the period of this appeal.  When D. J.M. interviewed the Veteran, he noted that he was:

 very digressive, getting drawn off point by his own associations, going on about his combat experiences . . . .  The veteran had difficulty recalling, he was vague in his accounting at times, and had slowed speech. . . . . He is very depressed and knows it.  

I did not detect any difficulties with reality testing.  He was oriented, lucid, and cooperative.  . . . 

The Veteran reported frequent intrusive memories, mostly at night.  Nightmares about Korea caused him to wake up intermittently throughout the night.  He also reported flashbacks.  For this reason, he avoided watching war movies and talking to civilians about war.  He reported thoughts of suicide, and indicated that he did not keep guns in his house for that reason.  He reported being short-tempered with people on the phone, hypervigilance, difficulty concentrating, and memory loss.  

Dr. J.M. stated he believed that the Veteran was improperly evaluated by VA DBQ examiners because of the time restrictions placed on these examiners.  He opined:

I believe the veteran's service connected PTSD with concomitant Major Depressive Disorder has imposed very severe limitations of occupational and social functioning since at least July of 2009.  In addition to the many examples of severe depression with suicidal ideation, impaired impulse control. inability to establish and maintain effective relationships found throughout the record which impose severe limitations of occupational and social functioning are the important examples of PTSD-related symptoms, i.e., intrusion, avoidance, alienation and arousal symptoms as well as the several admissions of profound depression that came to light in my interview.  If DSM IV were in use, I would assign a GAF of 45.

The evidence for this period shows that the Veteran has not been working and isolates himself socially.  His depression has been near constant and he has poor sleep.

The Board has considered whether the next higher (100 percent) rating might be warranted for the period beginning April 29, 2014.  As noted above, for the period at issue, the Veteran has been alert and oriented, and he denied hallucinations and delusions.  He had no inappropriate behavior, neglect of appearance or hygiene, or gross impairment of thought process or communication.  Although some concentration problems and forgetfulness is noted in the record, there has been no evidence of total loss of memory. 

Further, the Veteran has not been a real danger to himself or others and has been functionally cogent.  There has been no evidence of bizarre behavior, or total disorientation.  There is accordingly no basis on which the Board can find him to be totally disabled due to his PTSD for this period.  Additionally, the Veteran's symptomatology has not demonstrated such frequency, duration, or severity as to equate to total social and occupational impairment. Dr. J.M. indicated he has severe limitations in social and occupational impairment, but not total impairment. This is also true of the findings by the VA examiners, while the Veteran's PTSD is productive of deficiencies in most areas, it is not demonstrative of total social and occupational impairment. As such, the appeal is denied.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 50 percent prior to April 29, 2014, and in excess of 70 percent thereafter for PTSD with dysthymia is denied.


REMAND

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by a notice of disagreement (NOD) and completed by a substantive appeal after an SOC (Statement of the Case) is furnished. In essence, the following sequence is required:  There must be a decision by the RO; the claimant must timely express disagreement with the decision; VA must respond by issuing an SOC; and finally the claimant, after receiving the SOC, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 and 20.203.

Here, a May 2014 rating decision awarded the Veteran TDIU, effective April 29, 2014.  In a statement received in June 2014, the Veteran essentially submitted a timely NOD as to the effective date of this award (stating that he had been unemployable since 2008).  The record before the Board, however, does not show that the Veteran has been provided an SOC in response to this NOD.  Because the NOD placed the issues in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue an appropriate SOC to the Veteran and his attorney in the matter of entitlement to earlier effective dates for the award of TDIU.  Advise them of the time limit for filing a substantive appeal.  If an appeal is timely perfected, ensure that all indicated development is completed before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


